Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
             Claims 1-9 and 15-20 are under consideration in this application.  
            Claims  21 and 22 are held withdrawn from consideration as being drawn to nonelected subject matter 37 CFR 1.142(b).  
Claim 21 is hereby withdrawn from consideration in view of applicants’ admission that the claim is NOT drawn to crystalline form A and is drawn to multiple forms.  
                                            Election/Restrictions 
               Claims 21 and 22 are NOT subject to any rejoinder since it is drawn to multiple crystalline forms 
The requirement is still deemed proper and the FINALITY is hereby maintained.
This application has been examined to the extent readable on crystalline Form A, exclusively.   
Claims 1-9 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 15-20, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 15-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 15-20, directed to the invention(s) of Group I require all the limitations of an allowable product claim, and claims 21 and 22 have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and II as set forth in the Office action mailed on May 28, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 21 and 22 directed to an invention non-elected with traverse in the reply filed on July 15, 2021. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.     
                                                                    Conclusion           
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L MORRIS whose telephone number is (571)272-0688.  The examiner can normally be reached on M-F 8:00-4:30 EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA L MORRIS/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        

plm
December 6, 2021